           Case 1:20-cv-01950-GHW Document 30 Filed 06/11/20 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 6/11/2020
----------------------------------------------------------------- X
                                                                  :
HUA TIAN, on behalf of himself and other similarly                :
situated,                                                         :
                                                                  :             1:20-cv-1950-GHW
                                                  Plaintiff,      :
                                                                  :                 ORDER
                              -against -                          :
                                                                  :
NEW OOKI SUSHI, INC. d/b/a Ooki Sushi                             :
Japanese Cuisine & Bar, XIN SHU LIU a/k/a                         :
“John Liu”, JOHN KE, and “JOHN DOE”                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         The Court will hold a teleconference on June 15, 2020 at 11:00 a.m to discuss Dkt. No. 27.

The parties are directed to use the conference call dial-in information and access code noted in the

Court's Emergency Rules in Light of COVID-19, available on the Court's website, and are

specifically directed to comply with Emergency Rule 2(C).

         Plaintiffs are directed to serve this order on all Defendants not represented by counsel and

to retain proof of service.

         SO ORDERED.

Dated: June 11, 2020
                                                                      __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
